        Case 2:17-cv-00856-RAH-JTA Document 8 Filed 07/10/20 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JIMMY EARL WILLIAMS,                         )
                                             )
           Plaintiff,                        )
                                             )
   v.                                        ) CASE NO. 2:17-CV-856-RAH
                                             )
42 U.S.C. 654(3) DIVISION OF CHILD           )
SUPPORT ENFORCEMENT CENTER,                  )
et al.,                                      )
                                             )
           Defendants.                       )

                                         ORDER

         On June 16, 2020, the Magistrate Judge entered a Recommendation (Doc. 7) to

which no objections have been filed. After an independent review of the file and upon

consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED with prejudice prior to service of process.

        A separate Final Judgment will be entered in accordance with this order.

        DONE, this 10th day of July, 2020.


                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
